 



Exhibit 10.9
EXHIBIT D TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE
TERMS AND CONDITIONS
ADDENDUM FOR EMPLOYEES IN THE
KINGDOM OF THAILAND
May 2008
     Pursuant to the Non-Qualified Stock Option Grant Notice to which this
addendum is attached (the “Grant Notice”), Allergan, Inc. (the “Company”)
granted to the participant specified on the Grant Notice (“Participant”) an
option under the Allergan, Inc. 2008 Incentive Award Plan (the “Plan”) to
purchase the number of shares of the Company’s common stock, par value $0.01 per
share (“Stock”), indicated in the Grant Notice, subject to a general set of
terms and conditions attached as “Exhibit A” to the Grant Notice (the “Terms”),
the terms and conditions of the Grant Notice and the Plan, and the terms and
conditions set forth in this addendum. The provisions of this addendum form an
integral part of the Terms. The provisions of the Plan, the Grant Notice and the
Terms that do not contradict the provisions of this addendum shall remain
applicable.
     Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan.

1.   Broker-Assisted Cashless Exercise Required. Notwithstanding anything to the
contrary in Section 4.4 or Section 4.5 of the Terms, payment of the exercise
price and all amounts required to be withheld by the Company or any Subsidiary
shall be made solely by delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale. The
certificates for the shares of Stock purchased shall be delivered directly to
the brokerage firm for the purpose of completing the sale transaction.   2.  
Exercise Restrictions. The Option shall not be exercisable on any day on which
the option exercise price per share exceeds the Fair Market Value.   3.  
Certificates. The Company shall not be required to provide Participant with
certificates for any shares of Stock for which the Option is exercised.   4.  
Currency. All calculations under the Plan shall be prepared based on U.S.
dollars. Amounts denominated in any currency other than U.S. dollars shall be
converted into U.S. dollars on the basis of the Exchange Rate in effect on the
relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. Dollars, as reported on the relevant date in The
Wall Street Journal (or such other reliable source as may be selected from time
to time by the Administrator in its discretion).   5.   Compliance with Legal
Requirements. Sections 1, 2 and 3 are intended to satisfy the applicable legal
requirements of the Kingdom of Thailand, and the regulations and rulings
thereunder (the “Thai Legal Requirements”), and shall be interpreted and
administered in accordance therewith. Sections 1, 2 and 3 shall terminate and
cease to be binding and shall have no force or effect in the event of any
amendment or modification to the Thai Legal Requirements permitting Participant
to purchase and own shares of Stock, as determined by the Company in its sole
and absolute discretion.   6.   Other Terms. The provisions of this Terms and
Conditions Addendum for Employees in the Kingdom of Thailand shall supersede any
provisions to the contrary in the Grant Notice, the Terms or the Plan.

 